Per Curiam.—
The queston is not whether the parol acceptance of the draft by Snowden, binds him as upon an acceptance of a negotiable instrument, because here it was conditional. But the case stated finds an express promise to pay the draft, subsequent to the acceptance, and there was a sufficient consideration for that promise. There does not even appear to have been a dissent to the payment to Bethell, or the giving of the draft to him by Dudley, on the part of the other partner.
Judgment for plaintiff.